In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00218-CR


                     RICHARD HARRISON LEGER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 100th District Court
                                  Donley County, Texas
                 Trial Court No. 3715, Honorable Stuart Messer, Presiding

                                     April 7, 2015

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Richard Harrison Leger pled guilty in 2011 to felony driving while intoxicated

(DWI) and was sentenced to ten years confinement probated for three years. The State

moved to revoke his probation on April 9, 2014. After a hearing, the trial court found

that appellant violated the terms of his community supervision and sentenced him to

prison for ten years. Appellant challenges that judgment by contending the trial court

erred in 1) concluding he failed to complete his community service obligation despite
evidence that he had made payment in lieu of the same, 2) finding that he committed a

new DWI offense, and 3) imposing the maximum sentence. We affirm the judgment.

       In reviewing the trial court’s decision, we apply several rules. First, the pertinent

standard of review is abused discretion. Leonard v. State, 385 S.W.3d 570, 576 (Tex.

Crim. App. 2012). Second, discretion is abused when the decision falls outside the

zone of reasonable disagreement. Walters v. State, 247 S.W.3d 204, 217 (Tex. Crim.

App. 2007). Third, the State need only prove the violation of one condition of probation

by a preponderance of the evidence to justify revocation. Hacker v. State, 389 S.W.3d
860, 864-65 (Tex. Crim. App. 2013). Fourth, the trial court is the sole judge of the

credibility of the witnesses. Leonard v. State, 385 S.W.3d at 585.

       With the foregoing rules in mind, we turn to the case before us and immediately

note that appellant pled true to the allegation that he drove a motor vehicle without a

license.   Furthermore, the trial court found the allegation to be true, and, most

importantly, appellant did not attack the finding on appeal. Appellant’s plea of true to

that averment alone was and is sufficient to support the trial court’s decision to revoke.

Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). To that, we add the trial

court’s finding that appellant also failed to notify his community supervision officer within

forty eight hours of his arrest of the fact of his arrest. Appellant failed to attack that

finding as well, and it too prevents us from concluding that the decision to revoke

constitutes an instance of abused discretion. Again, proof of any one violation suffices

to support revocation.

       As for the allegation that the trial court abused its discretion by sentencing

appellant to ten years in prison and levying a $ 3000 fine, we note that appellant was



                                             2
sentenced for committing a felony of the third degree.       Furthermore, the range of

punishment for such a felony is two to ten years plus a fine not exceeding $10,000.

TEX. PENAL CODE ANN. §12.34(a) & (b) (West 2011). Generally, punishment assessed

within the statutory range, like that here, will not be reversed. Jackson v. State, 680
S.W.2d 809, 814 (Tex. Crim. App. 1984). Additionally, the original judgment of the trial

court probating appellant’s sentence illustrates that this conviction, at the very least,

was his third for driving while intoxicated. The trial court could have concluded that

appellant did not appreciate the gravity of his offense and needed to be incarcerated for

the maximum term to protect the public.

      Accordingly, the judgment is affirmed.



                                                      Brian Quinn
                                                      Chief Justice

Do not publish.




                                           3